DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: in lines 8-13, replace “restoring, by the intermediary network node, the at least one data payload portion from the payload of the second data packet that was previously removed by the prior intermediary network node along the network path in response to determining that size of the second data packet can be increased and that at least one data payload portion from the payload of the second data packet was previously removed by a prior intermediary intermediate network node along the network path” with --restoring, by the intermediary network node, the at least one data payload portion from the payload of the second data packet that was previously removed by the prior intermediary network node along the network path in response to determining that size of the second data packet can be increased”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Patent No. 6,826,148 B1).
Regarding claim 23, Lee discloses a method, performed by a destination node, comprising:
receiving, by the destination node, a data packet that supports a packet modification operation (col. 5, lines 50-52, switching device generates intention packet 222 and conveys intention packet 222 to the destination device.  This intention packet includes a modified operation, see Fig. 2);
extracting a payload and a packet modification specification from the data packet (col. 5, lines 62-63, the device may react to receiving an intention packet based on the information in the intention packet as well as its own characteristic.  This intention packet includes non-drop portion of the payload (col. 5, lines 9-10).  This intention packet also includes intention info, severed flag, and diagnostic information, illustrated in Fig. 2.  Herein, the intention info, severed flag, and diagnostic information are considered as packet modification specification); 
determining, by the destination node, whether the packet modification operation was performed on the data packet by an intermediary network node using the packet modification 21specification (col. 5, lines 62-63, the device may react to receiving an intention packet based on the information in the intention packet as well as its own characteristic.  Since the intention packet includes intention info, severed flag, and diagnostic information, the receiving device knows that a modified operation was performed on the packet); and
determining, by the destination node, whether to request retransmission of the data packet based on the extracted payload and the packet modification specification (col. 6, lines 2-7, the receiving device may send a NACK packet and anticipate the resent packet).
Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose that the packet modification specification assigns attributes to a plurality of data payload portions of the payload of the data packet and modifying a payload of the data packet based on the packet modification specification, as specified in independent claims 1 and 11.

Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Thathapudi et al (US 2010/0322249 A1) discloses modifying packet based on MTU.
Swartzentruber et al (US 2016/0099878 A1) discloses early detection packet dropping with drop precedence.
Griffith et al (US 2013/0124752 A1) discloses heartbeat throttling.
Roberts (US 2018/0337863 A1) discloses packet modification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472